         Case 2:20-cv-00966-NR Document 93-2 Filed 07/14/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR PRESIDENT,                      :
INC., ET AL.                                        :
                                                    :
               Plaintiff,                           :
                                                    :
       v.                                           : CIVIL ACTION NO. 2:20-cv-00966-NR
                                                    :
KATHY BOOCKVAR, ET AL.,                             :
                                                    :
               Defendants.                          :

CERTIFICATION OF ELIZABETH V. WINGFIELD IN SUPPORT OF DEFENDANT’S
             MOTION TO ADMIT COUNSEL PRO HAC VICE

       I, Elizabeth V. Wingfield, hereby certify as follows:

       1.      I am a registered user of ECF in the United States District Court for the Western

District of Pennsylvania.

       2.      I have read, know, and understand the Local Rules of Court for the Western

District of Pennsylvania.


Date: July 14, 2020                                 /s/ Elizabeth V. Wingfield
                                                    Elizabeth V. Wingfield, Esquire
                                                    PA ID 324277




DMEAST #41688290 v1
